DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  
Scope of the claims
The claims are drawn to methods of inhibiting binding between VEGF-Axxx and VEGFR-2, comprising administering to a patient in need of such inhibition, at a frequency between 8 weeks and 16 weeks, a dose of about 1 mg to about 4 mg of a recombinant binding protein comprising an ankyrin repeat domain, wherein the ankyrin domain binds VEGF-Axxx with a Kd below 109M.
The “ankyrin repeat domain” of the instant claims is exceptionally broad with respect to both structure and function. 
With respect to structure, the instant specification states that the amino acid sequence of the individual repeat units of a repeat protein  domain may have a significant number of substitutions, additions and/or deletions, while still substantially retaining the general pattern, or motif, of the repeat units (p. 16, lns. 3-7). The repeat domain may include at least 2 repeat units but about 2-6 or up to 20. The repeat units may have a high degree of sequence similarity but also may include a high degree of sequence variability so long as the common folding topology is maintained (p. 16, lns. 16-28). In addition, the full "binding protein" may comprise in addition to the ankyrin domain, one or more polymer moieties, additional binding domains, and protein domains that are not binding domains such as multimerization moieties, tags, linkers and single Cys residues (p. 13, lns. 1-14).
With respect to function, the binding interaction between VEGF-Axxx and VEGFR-2 is not a single interaction. Neither is the binding interaction between an ankyrin repeat protein and VEGF-Axxx.  According to p. 8 of the instant specification, “VEGF-Axxx” broadly encompasses all isoforms of VEGF-A generated by alternative splicing from eight exons within the VEGF-A gene (the “xxx” denotes the amino acid number of the mature protein). All isoforms contain exons 1-5 and the terminal exon, exon 8. Exons 6 and 7, which encode heparain binding domains, may be included or excluded. Exon 8 contains two 3' splice site which can be used to generate two families of isoforms with identical length but differing C-terminal amino acid sequences: a pro-angiogenic family of isoforms and an anti-angiogenic family of isoforms. VEGF-A165 is the predominant pro-angiogenic isoform, whereas VEGF-A1655b is anti-angiogenic (instant specification p. 8, lns. 1-25). Therefore, the claims encompass ankyrin repeat domains that bind to any or all of the VEGF-Axxx isoforms and inhibit the interaction between VEGF-2 and any or all of these isoforms. The specification emphasizes an embodiment where the binding is specific for the pro-angiogenic VEGF-Axxx of dog, rabbit, monkey or human origin, in particular human VEGF-A165 (p. 9, lns. 18-26) but does not limit the claims to this embodiment.
Only those sequences meeting the structural and functional requirements of the genus are encompassed by the claim.  Therefore, the claim encompasses all of the sequences meeting the structural requirements that are also able to bind VEGF-Axxx with a Kd below 109 M and inhibit the interaction between VEGF-Axxx and VEGFR-2. Although with the aid of a computer it may be possible to determine the amino acid sequences of the proteins that meet the structural requirements of the claim (i.e. sequences that share homology with ankyrin repeats), it is not readily apparent from the claims or the specification which of these sequences are also able to bind VEGF-Axxx with a Kd below 109 M and inhibit the interaction between VEGF-Axxx and VEGFR-2.
Therefore, to meet the written description requirement of 35 U.S.C. § 112, first paragraph, the specification must disclose a representative number of species that meet both the structural and functional limitations of the genus or the specification and/or the prior art must identify the structural elements that correlate to the claimed function in a manner that demonstrates to one of ordinary skill in the art that Applicant was in possession of the claimed genus at the time the application was filed.  In the instant case, the specification must establish which of the enormous number of protein sequences that satisfy the structural limitations of the claim are also able to bind VEGF-Axxx with a Kd below 109M and inhibit the interaction between VEGF-Axxx and VEGFR-2.
In addition, the specification must satisfy the written description requirement for patients in need of inhibition of the interaction between VEGF-Axxx and VEGFR-2. A patient in need of inhibition of the interaction between VEGF-Axxx and VEGF-2 could include any patient suffering from a condition related to angiogenesis, including tumor growth and eye diseases. The specification emphasizes age-related macular degeneration (ADM) or diabetic macular edema (DME) but does not limit the scope of the claims to these conditions (p. 7, lns. 8-16)
Actual Reduction to Practice
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice .  A  “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
	In the instant case, one embodiment of the invention was actually reduced to practice: patients suffering from age-related macular degeneration who were refractory to ranibizumab or bevacizumab therapy were treated via intravitreal injection with a protein comprising the ankyrin repeat domains of SEQ ID NO: 3. A single dose of 1 mg, 2 mg, 3, mg or 4.2 mg was administered and disease progression was monitored by central retinal thickness over 8 weeks (Example 1, Figures 2-3). Applicant describes the results as a cumulative reduction in retinal thickness from baseline after receiving an injection (Example 3). However, it is noted that the claimed dosing frequency of once every 8-16 weeks was not actually reduced to practice and that the statistical significance of the results in Figures 2-3 is not established.
As discussed above the claim scope is enormous; in comparison, the scope of the description which only includes one species actually reduced to practice, is extremely narrow.  The actual reduction to practice does not include species characterized by other ankyrin repeat sequences. It is also not clear from the specification how many copies of SEQ ID NO: 3 were administered or whether or not the full binding protein included other protein or polymer domains. Therefore, one of ordinary skill in the art would not consider Example 1 to be representative of the full scope of the claimed invention.
	 Furthermore, it is not possible to discern from the data on this single protein alone, which changes to the ankyrin repeat sequence will preserve the ability to bind VEGF-Axxx with a Kd below 109M and inhibit the interaction between VEGF-Axxx and VEGFR-2.
Figure 1 shows a schematic of intravitreal injection. Figures 2-3 show the results of administration of SEQ ID NO: 3 presented in Example 1. Figure 4 compares the duration of treatment of DARPin to ranibizumab. The schematic projects that the longer half-life and higher binding affinity of the instant invention leads to a longer duration of treatment effect. However it is not clear from Figure 4 if an actual comparison was made or tested. Given the breadth of the claims, these drawings are not representative of the full scope of the genus.  The limited data from one ankyrin repeat are not sufficient to permit one of ordinary skill in the art to predict the effect of any substitution, deletion or addition on the ability of the peptide to bind VEGF-Axxx with a Kd below 109M and inhibit the interaction between VEGF-Axxx and VEGFR-2.  The specification does not include other drawings that would be useful for describing the claimed genus such a structure of the binding interaction, an alignment of the peptides to show homology to related to activity of VEGF binding, or a three dimensional structure of the peptide or related peptides to help correlate the various amino acid positions to the activity of VEGF binding, the residues in close proximity to the active site and to the overall fold of the peptide.
Therefore, the instant specification has failed to meet the written description requirement by actual reduction to practice of a representative number of species alone.
Sufficient relevant identifying characteristic
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination thereof.
i. Complete structure 
As stated above, the complete structure of  SEQ ID NO: 3 is disclosed. However the structure of the full binding protein comprising SEQ ID NO: 3 is not disclosed. In addition, the specification discloses the complete structure of the ankyrin repeat domains SEQ ID NOs: 1, 2, and 4-7.
	ii. Partial structure: 
The specification does not disclose a partial structure of a protein that meets the structural requirements of the genus. The specification does not include an ankyrin repeat consensus sequence or a VEGF binding consensus sequence.
	iii. Physical and/or chemical properties: 
The data presented in the specification raise more questions about the physical properties of the genus than they answer.  The data do not suggest the physical basis for the VEGF binding activity and therefore do not describe which substitutions, deletions or additions could be made while preserving function.  The specification does not describe which residues form the binding site, influence the binding site formation indirectly, contact the binding site  in the folded peptide, or have a role in the overall stability and dynamics of the folded protein.  Understanding the physical basis for VEGF binding is critical to determining which of the sequences that meet the structural requirements of the genus also meet the functional requirements of the genus.
	iv. Functional characteristics when coupled with a known or disclosed correlation between function and structure:  
The specification does not describe a general correlation between structure and function for the claimed genus.  The role of the amino acids of ankyrin repeat proteins in general or even SEQ ID NOs: 1-7 in particular in VEGF binding, binding site formation, binding site environment and overall fold, stability and dynamics of the protein are not described.  As a result, it is impossible to predict, based on the specification, how changing any position will affect the ability of an ankyrin repeat protein to bind VEGF-Axxx with a Kd below 109M and inhibit the interaction between VEGF-Axxx and VEGFR-2.
v. Method of making the claim invention
Solid state peptide synthesis and the cloning, recombinant expression and purification of proteins is well-known in the art.  Where the specification fails to provide description is in the structure of the protein to make.  For all of the reasons presented above, one of ordinary skill in the art would not know which of the countless proteins that meet the structural requirements of the claims would also be able to bind VEGF-Axxx with a Kd below 109M and inhibit the interaction between VEGF-Axxx and VEGFR-2.  The specification does not make clear which proteins are in the genus and which are not because it does not describe the physical basis for the claimed activity.  In other words, the specification does not describe which proteins to make.
Conclusion
Each of the factors have been considered with respect to the scope of the genus throughout the analysis above.  There is a large body of work in the ankyrin repeat design art and yet there is a high level of unpredictability and complexity associated with designing sequences that specifically bind with high affinity to a specific target. The prior art referenced by Applicant, US 7,417,130, discusses ankyrin repeat consensus generally but nowhere describes VEGF binding. The prior art does not present clear rules to distinguish sequences that can bind VEGF-Axxx with a Kd below 109M and inhibit the interaction between VEGF-Axxx and VEGFR-2 from those that are not capable of this activity.  For these reasons, the skilled artisan would not reasonably conclude that the inventor(s), at the time the application was filed, had possession of the full scope of the claimed invention.  
In conclusion, only ankyrin repeat domains comprising SEQ ID NO: 3 used for patients suffering from AMD or DME, satisfy the written description requirements of 35 U.S.C. 112, first paragraph.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of alleviating the severity of age-related macular degeneration or diabetic macular edema comprising administering an ankyrin repeat domain comprising SEQ ID NO: 3 by intravitreal injection at a dose of 1-4 mg once every 8-16 weeks, does not reasonably provide enablement for treating or preventing all conditions in patients in need of inhibition of the VEGF-Axxx/VEGFR-2 interaction with SEQ ID NO: 3 or any other ankyrin repeat domain.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
To comply with the enablement requirements of 35 U.S.C. §112, first paragraph, a specification must adequately teach how to make and how to use a claimed invention throughout its scope, without undue experimentation.  Plant Genetic Systems N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003).  There are a variety of factors which may be considered in determining whether a disclosure would require undue experimentation.  These factors include: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
The Nature of the Invention 
The claims are drawn to methods of inhibiting binding between VEGF-Axxx and VEGFR-2, comprising administering to a patient in need of such inhibition, at a frequency between 8 weeks and 16 weeks, a dose of about 1 mg to about 4 mg of a recombinant binding protein comprising an ankyrin repeat domain, wherein the ankyrin domain binds VEGF-Axxx with a Kd below 109 M.
The breadth of the claims
The claims are long both respect to the compounds, the patient population and the purpose of administration.
The compounds in the instant claims are ankyrin repeat domains.  With respect to the structure of the ankyrin repeat domains, the instant specification states that the amino acid sequence of the individual repeat units of a repeat protein  domain may have a significant number of substitutions, additions and/or deletions, while still substantially retaining the general pattern, or motif, of the repeat units (p. 16, lns. 3-7). The repeat domain may include at least 2 repeat units but about 2-6 or up to 20. The repeat units may have a high degree of sequence similarity but also may include a high degree of sequence variability so long as the common folding topology is maintained (p. 16, lns. 16-28). In addition, the full "binding protein" may comprise in addition to the ankyrin domain, one or more polymer moieties, additional binding domains, and protein domains that are not binding domains such as multimerization moieties, tags, linkers and single Cys residues (p. 13, lns. 1-14).
With respect to function of the ankyrin repeat domain, the binding interaction between VEGF-Axxx and VEGFR-2 is not a single interaction. Neither is the binding interaction between an ankyrin repeat protein and VEGF-Axxx.  According to p. 8 of the instant specification, “VEGF-Axxx” broadly encompasses all isoforms of VEGF-A generated by alternative splicing from eight exons within the VEGF-A gene (the “xxx” denotes the amino acid number of the mature protein). All isoforms contain exons 1-5 and the terminal exon, exon 8. Exons 6 and 7, which encode heparain binding domains, may be included or excluded. Exon 8 contains two 3' splice site which can be used to generate two families of isoforms with identical length but differing C-terminal amino acid sequences: a pro-angiogenic family of isoforms and an anti-angiogenic family of isoforms. VEGF-A165 is the predominant pro-angiogenic isoform, whereas VEGF-A1655b is anti-angiogenic (instant specification p. 8, lns. 1-25). Therefore, the claims encompass ankyrin repeat domains that bind to any or all of the VEGF-Axxx isoforms and inhibit the interaction between VEGF-2 and any or all of these isoforms. The specification emphasizes an embodiment where the binding is specific for the pro-angiogenic VEGF-Axxx of dog, rabbit, monkey or human origin, in particular human VEGF-A165 (p. 9, lns. 18-26) but does not limit the claims to this embodiment.
With respect to the patient population, a patient in need of inhibition of the interaction between VEGF-Axxx and VEGF-2 could include any patient suffering from a condition related to angiogenesis, including tumor growth and eye diseases. The specification emphasizes age-related macular degeneration (ADM) or diabetic macular edema (DME) but does not limit the scope of the claims to these conditions (p. 7, lns. 8-16). Tumor growth can be any tumor in any part of the body, malignant or benign. Ocular disease can be ischemic retinopathy, neovascular retinopathy, diabetic macular edema, central vein occlusion, branched vein occlusion, proliferative diabetic retinopathy, exudative age-related macular degeneration, pathological myopia, choroidal neovascularation, secondary to histoplasmosis, polypoidal choroidal neovasularization, and retinal angiomatous proliferation (p. 25, lns. 5-21).
With respect to the purpose of the method, the definition of the claim term "treat" on p. 25, lns 22-24 of the specification includes prevention of the onset of the condition as well as alleviating its severity.
The State of the Prior Art 
	The prior art discloses only a limited embodiment of the instant claims. Binz (WO 2011/135067) teaches a method of treating age-related macular degeneration (AMD) or diabetic macular edema (DME) by administering a recombinant binding protein comprising an ankyrin repeat domain, wherein said ankyrin domain binds VEGF-Axxx with a Kd below 10-9 M and inhibits VEGF-Axxx binding to VEGFR-2 (p. 4, lns. 1-15). The composition is administered by injection into the eye at a dose between 1 mg and 4 mg (p. 24, lns. 7-10). The ankyrin repeat domain is identical to instant SEQ ID NO:3 and has the thiol of the C-terminal Cys of the ankyrin repeat protein further conjugated to a maleimide-coupled polyethylene glycol (Binz, p. 8, lns. 21-25; p. 18, lns. 6-26; Example 4). This prior art embodiment is supported by Wolf (NPL U, PTO-892 attached) and Molecular Partners (NPL V, PTO-892 attached).
As discussed above the claim scope is enormous; in comparison, the scope of the prior art which only includes the use of SEQ ID NO: 3 to alleviate the symptoms of AMD or DME species, is extremely narrow.  
The Predictability or Unpredictability of the Art
There is a large body of work in the ankyrin repeat design art and yet there is a high level of unpredictability and complexity associated with designing sequences that specifically bind with high affinity to a specific target. The prior art US 7,417,130, discusses ankyrin repeat consensus generally but nowhere describes VEGF binding. The prior art does not present clear rules to distinguish sequences that can bind VEGF-Axxx with a Kd below 109M and inhibit the interaction between VEGF-Axxx and VEGFR-2 from those that are not capable of this activity.  
Furthermore, there is a high degree of unpredictability associated with the prevention and treatment of all ocular diseases and tumors, including those involving the interaction of VEGF-Axxx and VEGFR-2.
The Relative Skill of Those in the Art 
It is not with the skill of those in the art to use ankyrin repeat domains for the prevention and treatment of all ocular diseases and tumors involving the interaction of VEGF-Axxx and VEGFR-2.
The Amount of Direction or Guidance Presented 
           The guidance provided in the specification for identifying which of the countless number of species included in the genus would be useful for claimed method is insufficient.
There is no guidance in the specification suggestion the physical basis for the VEGF binding activity. There is no guidance regarding which substitutions, deletions or additions could be made while preserving function.  The specification does not describe which residues form the binding site, influence the binding site formation indirectly, contact the binding site  in the folded peptide, or have a role in the overall stability and dynamics of the folded protein.  
The specification does not describe a general correlation between structure and function for the claimed genus.  The role of the amino acids of ankyrin repeat proteins in general or even SEQ ID NOs: 1-7 in particular in VEGF binding, binding site formation, binding site environment and overall fold, stability and dynamics of the protein are not described.  As a result, it is impossible to predict, based on the specification, how changing any position will affect the ability of an ankyrin repeat protein to bind VEGF-Axxx with a Kd below 109M and inhibit the interaction between VEGF-Axxx and VEGFR-2.
There is no guidance specific to any disease other than AMD or DME. 
The Presence or Absence  of Working Examples
	One embodiment of the invention was actually reduced to practice: patients suffering from age-related macular degeneration who were refractory to ranibizumab or bevacizumab therapy were treated via intravitreal injection with a protein comprising the ankyrin repeat domains of SEQ ID NO: 3. A single dose of 1 mg, 2 mg, 3, mg or 4.2 mg was administered and disease progression was monitored by central retinal thickness over 8 weeks (Example 1, Figures 2-3). Applicant describes the results as a cumulative reduction in retinal thickness from baseline after receiving an injection (Example 3). However, it is noted that the claimed dosing frequency of once every 8-16 weeks was not actually reduced to practice and that the statistical significance of the results in Figures 2-3 is not established.
As discussed above the claim scope is enormous; in comparison, the scope of the description which only includes one species actually reduced to practice, is extremely narrow.  The actual reduction to practice does not include species characterized by other ankyrin repeat sequences. It is also not clear from the specification how many copies of SEQ ID NO: 3 were administered or whether or not the full binding protein included other protein or polymer domains. Therefore, one of ordinary skill in the art would not consider Example 1 to be representative of the full scope of the claimed invention.
	 Furthermore, it is not possible to discern from the data on this single protein alone, which changes to the ankyrin repeat sequence will preserve the ability to bind VEGF-Axxx with a Kd below 109M and inhibit the interaction between VEGF-Axxx and VEGFR-2. It is also not possible to discern from the data alone how even SEQ ID NO: 3 can be used to treat any other condition or even to prevent AMD or DME.
The Quantity of Experimentation Necessary  
Considering the factors above, the skilled artisan would be burdened with undue experimentation in determining if one of the claimed ankyrin repeat domains would be effective at binding VEGF-Axxx with a Kd below 109M and inhibiting the interaction between VEGF-Axxx and VEGFR-2.  The skilled artisan would be burdened with testing a broad range of ankyrin repeat protein in in vitro binding assays involving the various isoforms of VEGF-Axxx.  The active inhibitors would then have to be subjected to animal models of a variety of diseases associated with the VEGF-Axxx/VEGFR-2 interaction  The experimentation required represents years of inventive effort.  When the above factors are weighed, it is the examiner's position that one skilled in the art could not practice the invention without undue experimentation. 
Therefore, in view of the Wands factors, the claims appear to require undue experimentation to use the full scope of the claimed invention. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 16/775,478, 61/643878, 61/728017and 61/731238, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application for the reasons presented above in the rejection under 35 U.S.C. 112, first paragraph. Therefore, the earliest effective filing date of the claims is October 13. 2021.

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The requirement set forth in claim 1 that the ankyrin domain binds VEGF-Axxx with a Kd below 109M renders the claim indefinite because VEGF-Axxx is not a single molecular entity. It is not clear if the claim requires this specific binding affinity for all or for some of the VEGF-Axxx isoforms. Likewise, the VEGF-Axxx/VEGFR-2 interaction is not a single interaction. It is not clear if the claims require inhibition of the interaction between VEGFR-2 and all or some of the VEGF-Axxx isoforms. The dependent claims do not remedy this defect in claim 1.
Claim 3 recites the limitation "the N-terminal capping module" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 112, 4th paragraph

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 requires administration every 8-16 weeks whereas claim 16 requires administration every 4 weeks.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Binz (WO 2011/135067) in view of Wolf (NPL U, PTO-892 attached), Molecular Partners (NPL V, PTO-892 attached) and Sassa (NPL W, PTO-892 attached). 
Binz teaches a method of treating age-related macular degeneration (AMD) or diabetic macular edema (DME) by administering a recombinant binding protein comprising an ankyrin repeat domain, wherein said ankyrin domain binds VEGF-Axxx with a Kd below 10-9 M and inhibits VEGF-Axxx binding to VEGFR-2 (p. 4, lns. 1-15). The composition is administered by injection into the eye at a dose between 1 mg and 4 mg (p. 24, lns. 7-10).
Binz does not teach the frequency of administration.
Wolf reports the safety and preliminary efficacy of the designed ankyrin repeat protein MP0112 in patients with age-related macular degeneration. MP0112 is an extremely potent VEGF inhibitor with very long ocular half-life. Animal studies indicate that dosing frequency in patients may be reduced 3-4 fold compared to current standard therapy. The MP0112 wet AMD study is a Phase I/II, open-label, non-controlled, multicentre trial. The MP0112 wet AMD study consisted of 5 dose (0.04 mg; 0.15 mg; 0.4 mg; 1.0 mg; 2.0 mg MP0112) ascending cohorts. Eligible patients were aged >50 years with diagnosed wet AMD who are treatment naïve and have a BCVA of 20/40 to 20/320 in the study eye at 4 meters. Four to nine patients were included per cohort and received a single dose of MP0112 as intravitreal injections.
Overall, MP0112 was safe and well tolerated. VA at baseline ranged from 32 to 72 ETDRS letters (median: 64 ETDRS letters). At the end of the 16 weeks follow-up all patient had stable or increased VA. At the 4 week visit, a total of 16 patients (50%) received rescue therapy. In the highest two dose groups, 8 of 10 patients had no disease progression for 8 weeks, and 7 of 10 patients for even 16 weeks. The most frequent adverse effect was a dose-related transient sterile inflammation that resolved without visual consequences.
Wolf conclude that the results of this Phase I dose-escalation study demonstrate overall safety and efficacy of MP0112. The higher MP0112 doses show potential for quarterly dosing for the treatment of wet AMD. DARPin MP0112 represents a very promising new anti-VEGF treatment option with potential in various retinal diseases and is a showcase for a novel class of therapeutic proteins in ophthalmology.
	Molecular Partners teaches a method of treating age-related macular degeneration, and diabetic macular edema with a designed ankyrin repeat protein, MP0112, having 6 pm binding affinity for VEGF (p. 12). MP0112 is 50 times more potent than the known therapy, Lucentis, and exhibits a two-fold longer ocular half-life. As a result, MP0112 has the advantage of improved safety and patient conveniences resulting from 3-4 times less frequent intravitreal injection (p. 13).
Sassa teach that the standard dosing frequency of ranibizumab (Lucentis) for AMD is monthly or every four weeks by intravitreal injection (p. 277, col 2).
It would have been obvious to administer the recombinant binding protein comprising an ankyrin repeat domain that binds VEGF-Axxx with a Kd below 10-9 M and inhibits VEGF-Axxx binding to VEGFR-2 to treat AMD or DME at a dose of 1-4 mg as taught by Binz and to do so at dosing frequency that is 3-4 less frequent than standard therapy as suggested by Wolf and Molecular Partners. One of ordinary skill in the art would recognize that the standard frequency is every 4 weeks as taught by Sassa. Therefore, a dose frequency of 12-16 weeks would be obvious, satisfying instant claim 1. The skilled artisan would have been motivated to do so in order to reduce patient and physician inconvenience and improve safety resulting from intravitreal injection, as suggested by Molecular Partners (pp. 12-13).  There would have been a reasonable expectation of success given that Wolf and Molecular Partners explicitly teach that ankyrin repeats that are the same as those taught by Binz exhibit a greater potency and half-life compared to known therapies (Wolf, abstract; Molecular Partners, pp. 12-13) and have exhibited efficacy in animal and human studies over 8-16 weeks (see Wolf abstract).  
With respect to claim 2, Binz teaches that the binding protein further comprises a polyethylene glycol moiety of at least 5 kDa molecular weight (p. 4, lns. 1-5; p. 8, lns. 7-25).
With respect to claim 3, Binz teaches that the N-terminal capping module of the ankyrin repeat domain comprises an Asp residue at position 5 (p. 13, lns. 22-36).
With respect to claim 4, Binz teaches that the ankyrin repeat domain competes for binding to VEGF-Axxx with the ankyrin repeat domains of SEQ ID NO: 1 or 3 (p. 17, lns. 23-29).
With respect to claim 5, Binz teaches that the ankyrin repeat domain is selected from the group consisting of the ankyrin repeat domains of SEQ ID NOS: 1 to 7 (p. 17, lns. 23-29).
With respect to claim 6, Binz teaches that the binding protein inhibits VEGF-Axxx binding to VEGFR-1 (p. 18, lns. 1-10).
With respect to claim 7, Binz teaches that the ankyrin repeat domain is conjugated at its C-terminus via a peptide bond to a polypeptide linker and a C-terminal Cys residue, wherein the thiol of the C-terminal Cys is further conjugated to a maleimide-coupled polyethylene glycol (p. 8, lns. 21-25; p. 18, lns. 6-26; Example 4).
With respect to claim 8, Binz teaches that the maleimide-coupled polyethylene glycol is -[3-(3-maleimido-l-oxopropyl)amino]propyl-co-methoxy-polyoxyethylene (p. 17, lns. 12-21; Example 4).
With respect to claim 9, Binz teaches that the binding protein is an ankyrin repeat protein selected from the group consisting of the ankyrin repeat proteins of SEQ ID NOS: 2, 3, 5, 6 or 7 (p. 17, lns. 23-29; p. 18, lns. 6-26; Example 4).
With respect to claim 10, Binz teaches that the polyethylene glycol moiety has a molecular weight of around 20 kDa (p. 17, lns. 19-21; Example 4).
With respect to claim 11, Binz teaches that the binding protein comprises the ankyrin repeat protein of SEQ ID NO:3 wherein the thiol of the C-terminal Cys of the ankyrin repeat protein is further conjugated to a maleimide-coupled polyethylene glycol (p. 8, lns. 21-25; p. 18, lns. 6-26; Example 4).
With respect to claim 12, Binz teaches that the maleimide-coupled polyethylene glycol is -[3-(3-maleimido-l-oxopropyl)amino]propyl-co-methoxy-polyoxyethylene, and wherein the polyethylene glycol moiety has a molecular weight of at least 10 kDa (p. 17, lns. 19-21; Example 4).
With respect to claim 13, Binz teaches that the binding protein is administered with a pharmaceutically acceptable carrier and/or diluent (p. 18, lns. 32-36; Example 3).
With respect to claim 14, Binz teaches that the carrier is PBS (p. 22, ln. 34; Example 3). 
With respect to claim 15, Binz, Wolf and Molecular Partners teach that the binding protein is administered by intravitreal injection (Binz p. 23, ln. 4; Example 3).
With respect to claim 16, administration at every 12, 13, 14, 15, or 16 weeks would be obvious because 3-4 times the standard frequency of every four weeks is 12-16. In addition, administration at every 4, 8, 9, 10, or 11 weeks would be obvious as a comparison.
With respect to claim 17, Binz teaches that the binding protein is administered at a dose of 1 mg, 2 mg, 3 mg, or 4 mg, or at a dose of about 1.0 mg, 2.0 mg, about 3.0 mg, or about 4.0 mg (p. 24, lns. 7-10).
With respect to claim 18, Binz teaches the treatment of age-related macular degeneration, or diabetic macular edema (p. 4, lns. 13-15).
With respect to claims 19-20, it would have been obvious to administer the ankyrin proteins of Binz to patients who are refractory to ranibizumab, bevacizumab, aflibercept, or pegaptanib therapy. The skilled artisan would have been motivated to do so given that Wolf and Molecular Partners explicitly teach that ankyrin repeats that are the same as those taught by Binz exhibit a greater potency and half-life compared to known therapies (Wolf, abstract; Molecular Partners, pp. 12-13) and have exhibited efficacy in animal and human studies over 8-16 weeks (see Wolf abstract).  
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,568,934. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patented claims.
Patented claim 1 recites a method of treating age-related macular degeneration, the method comprising the step of administering to a patient in need of such treatment, at a frequency of 8 weeks, a dose of about 2 mg of a recombinant binding protein comprising SEQ ID NO: 3, wherein the patient experiences continuing worsening of vision despite ranibizumab, bevacizumab, aflibercept, and pegaptanib therapy, satisfying all of the limitations of instant claims 1 and 9.
With respect to claims 2-3, patented claim 2 requires that the binding protein further comprises a polyethylene glycol moiety of at least 5 kDa molecular weight.
With respect to claims 4-7 and 11, patented claim 3 requires that the binding protein comprises an ankyrin repeat domain conjugated at its C-terminus via a peptide bond to a polypeptide linker and a C-terminal Cys residue, wherein the thiol of the C-terminal Cys is further conjugated to a maleimide-coupled polyethylene glycol.
With respect to claim 10, patented claim 4 requires that the polyethylene glycol moiety has a molecular weight of around 20 kDa.
With respect to claims 8 and 12, patented claim 5 requires that the maleimide-coupled polyethylene glycol is α-[3-[3-maleimido-l-oxopropyl)aminolpropyl-w-methoxy-polyoxyethylene, and wherein the polyethylene glycol moiety has a molecular weight of at least 10 kDa.
With respect to claims 13-19, it would have been obvious to use PBS as the carrier.
With respect to claim 20, patented claim 6 requires that the patient has less than a 20% decrease in the center 1 mm2 area of the macula after three intravitreal injections of ranbizumab, bevacizumab, or aflibercept

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA BRADLEY/
Primary Examiner, Art Unit 1675



cmb